DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 has been considered by the examiner.
The examiner notes that the international search report of the pct application was not provided with a translation.  The examiner has enclosed the English translation with this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP2015205672 to Ogawa et al. (A machine translation is provided with this action and referred to herein).
Regarding claim 1, the Ogawa patent teaches control device whose control target is a vehicle drive device having an automatic transmission 115 and an oil pump 117 for driving the automatic transmission (paragraph 0025), the oil pump rotating at rotational speed determined based on wheel speed, the automatic transmission and the oil pump being provided in a power transmission path connecting a rotating electrical machine 107, 117 to a wheel 129, and the wheel speed being rotational speed of the wheel, wherein regeneration by the rotating electrical machine is performed during transmission operation of the automatic transmission.  See paragraph 0044 where it is stated the regeneration amount is calculated during a transmission shift and claims 1 and 2.
However, the Ogawa patent lacks an explicit teaching that the oil pump is rotated determined based on a wheel speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the oil pump is rotated determined based on a wheel speed, since the oil pump needs to run when the transmission is shifting gears, this would also mean there is a wheel speed since the transmission is moving, and it would be obvious that there would be a vehicle speed.
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0197614 to Burt et al. teaches a hybrid vehicle.
U.S. Publication No. 2016/0368488 to Sato et al. teaches a vehicle with an electric oil pump.
European Patent No. WO2016151662 to Ishizuka et al. teaches regeneration while shifting.
Japanese Patent No. JP2015145235 to Kawamura teaches an electric vehicle with regeneration while shifting.
	International search report of PCT/JP2019/028525 dated October 8, 2019 (PCT/ISA/210), applicant did not provide a translation, a translation of this document is enclosed with this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655